Case 8:20-cv-01777-CJC-JDE Document 1 Filed 09/17/20 Page 1 of 5 Page ID #:1



 1    JENNIFER STEEVE (CSB #308082)
      RILEY SAFER HOLMES & CANCILA LLP
 2    100 Spectrum Center Drive, Ste 440
      Irvine, CA 92618
 3    Email:        jsteeve@rshc-law.com
      Telephone:   (949) 359-5515
 4    Facsimile:   (949) 359-5501

 5    Attorneys for Defendant
      PACIFIC INVESTMENT MANAGEMENT
 6    COMPANY LLC

 7                                  UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9    THOMAS JOHN SMITHSON,                          Case No. 2:20-cv-08520
10                    Plaintiff,                     DEFENDANT’S NOTICE OF REMOVAL OF
                                                     ACTION UNDER 28 U.S.C. § 1441(c)
11           v.                                      (FEDERAL QUESTION)
12    DAVID DE ALBA, ANNE MARRIE                     (Removed from Orange County Superior Court,
      SCHUBERT, NAV GILL, RALPH DIAZ,                Case No. 30-2020-01151531-CU-SL-CXC)
13    ATLANTIC FINANCIAL; PACIFIC
      INVESTMENT MANAGEMENT
14    COMPANY; and DOES 1-10,                        State Complaint Filed: July 27, 2020
      INCLUSIVE,
15                                                   Trial Date:              Not Assigned
                      Defendants.
16
17
18          TO THE CLERK AND THE HONORABLE JUDGES OF THE UNITED STATES

19   DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA:

20          PLEASE TAKE NOTICE THAT Defendant PACIFIC INVESTMENT MANAGEMENT

21   COMPANY LLC (“PIMCO” or “Defendant”) hereby gives notice of removal of the above-

22   entitled civil action from the Superior Court of the State of California, County of Orange, to the

23   United States District Court, Central District of California. Removal of this case is authorized

24   under 28 U.S.C. § 1441(c), based upon the following facts:

25                                      PROCEDURAL HISTORY

26          1.       On or about July 27, 2020, Plaintiff Thomas John Smithson commenced this action

27   in the Orange County Superior Court against Judge David De Alba; District Attorney Anne Marie

28   Schubert; County Clerk Nav Gill; Ralph Diaz, California Department of Corrections and
                                                      -1-
                      DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY LLC’S
                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01777-CJC-JDE Document 1 Filed 09/17/20 Page 2 of 5 Page ID #:2



 1   Rehabilitations Secretary; Pacific Investment Management Company; Atlantic Financial; and

 2   Does 1-10. A true and correct copy of the original complaint is attached hereto as Exhibit A.

 3         2.        The Complaint alleges that the Orange County Superior Court has jurisdiction by

 4   virtue of 28 U.S.C. § 1333 (vesting jurisdiction in federal courts for admiralty cases) and § 1337

 5   (vesting jurisdiction in federal courts for cases arising from federal legislation regulating

 6   commerce or federal antitrust laws). It seeks $517,987,368.60 (five hundred and seventeen

 7   million, nine hundred and eighty-seven, three hundred and sixty-eight dollars and sixty cents) in

 8   damages. The form complaint identifies the following causes of action: Fraud, Securities Fraud

 9   Conversion, Illegal Formation of a Contract/Bonds, Identity Theft, Human Trafficking, and RICO

10   Violations.

11         3.        With respect to PIMCO, the Complaint alleges that Sacramento County Judge De

12   Alba “initiated judicial lien upon Plaintiff indemnifying plaintiff and causing plaintiff to become

13   collateral in order to create illegal business transactions through Surety Bonds, Bid Bonds,

14   performance Bonds, Corporate Bonds, Grants and diversified other Financial interests for unjust

15   enrichments.”     (Compl., ¶ 10.) The Complaint alleges that at the issuance of this lien, a

16   Memorandum of Costs was filed, “which contained information and is the foundations beginning

17   of a ‘Surety Bond’ created in Plaintiff’s name without Plaintiff’s knowledge, or expressed,

18   implied, written, or verbal consent.” (Id., ¶ 12.) Defendants “then passed the Surety Bond betwixt

19   each other…for the purposes of underwriting and converting bond for commercial and

20   international trade/sale and were unjustly enriched.” (Id., ¶ 13.) Additionally, the Complaint

21   alleges that all Defendants “under Constructive Law Standard did engage in Human

22   Trafficking[,]” and “did Violate RICO violations upon Plaintiff by unjustly enriching themselves

23   through illegal business conducted from the illegal formation of executory contract.” (Id., ¶ 16-

24   17.) Among various sundry other claims, the Complaint alleges that Defendants have “failed to

25   properly claim taxable gains from…unjust enrichmen[t]s and interest gained yearly as required.”

26   (Id., ¶ 21.) Plaintiff also claims all Defendants “are in violation of S.E.C. law and have committed

27   Securities Fraud in creating bonds and various other financial transactions within Trade and

28   Commerce internationally via illegal executory contract.” (Id., ¶ 24.)
                                                     -2-
                     DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY LLC’S
                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01777-CJC-JDE Document 1 Filed 09/17/20 Page 3 of 5 Page ID #:3



 1           4.       PIMCO was served with the Complaint on August 24, 2020.

 2           5.       PIMCO has not yet responded to the Complaint, and its time to do so has not yet

 3    expired.

 4                                               JURISDICTION

 5          6.        This court has subject matter jurisdiction of this civil action pursuant to 28 U.S.C. §

 6    1331 and § 1367(a). This Court has original jurisdiction over this civil action based on the federal

 7    questions raised by Plaintiff, and supplemental jurisdiction over the related state claims.

 8    Accordingly, this action is properly removable to federal Court pursuant to 28 U.S.C. § 1441(c).

 9           7.       Specifically, Plaintiff alleges that PIMCO engaged in Securities Fraud in violation

10   of 18 U.S.C. § 3301, and he alleges that subject matter jurisdiction is established in part under 28

11   U.S.C. § 1337 (vesting jurisdiction in federal courts for cases “raising under any Act of Congress

12   regulating commerce or protecting trade and commerce against restraints and monopolies”).

13           8.        Additionally, Plaintiff alleges that PIMCO engaged in “RICO Act Violations.”

14   This alleged violation of 18 U.S.C. §1962 further establishes this Court’s jurisdiction.

15           9.       Plaintiff further alleges that this is a case “within the admiralty” and that jurisdiction

16   also arises under 28 U.S.C. § 1333.

17           10.      Plaintiff seeks $517,987,368.60 (five hundred and seventeen million, nine hundred

18   and eighty-seven, three hundred and sixty-eight dollars and sixty cents) in damages, satisfying the

19   amount in controversy requirement.

20           11.      Based on the aforementioned federal claims, this Court also has supplemental

21   jurisdiction over Plaintiff’s state claims.

22           12.      Although Plaintiff has failed to file any proof of service of summons with the Orange

23   County Superior Court, PIMCO is informed and believes that Plaintiff served Ralph Diaz, the

24   Secretary of the California Department of Corrections and Rehabilitations (“CDCR”), with the

25   complaint. Ralph Diaz and the CDCR consent to this removal. PIMCO is further informed and

26   believes that no other defendant has been served. Therefore, all served defendants consent to this

27   removal.

28           13.      As shown herein, the requirements of 28 U.S.C. § 1331 and § 1367(a) are satisfied.
                                                         -3-
                       DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY LLC’S
                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01777-CJC-JDE Document 1 Filed 09/17/20 Page 4 of 5 Page ID #:4



 1                                      TIMELINESS OF REMOVAL

 2            14.      Pursuant to 28 U.S.C. § 1446, PIMCO’s Notice of Removal is timely because it is

 3 being filed within 30 days of service of the summons and complaint on PIMCO and within one
 4 year of the commencement of this action. See 28 U.S.C. § 1441(c).
 5                          SERVICE OF NOTICE OF REMOVAL ON STATE COURT

 6            15.      Promptly following the filing of this Notice of Removal in the United States

 7   District Court for the Central District of California, the undersigned will give Plaintiff written

 8   notice of such filing. A true and correct copy of this notice form is attached hereto as Exhibit B

 9   (without attachments). Written notice will also be filed with the Clerk of the Superior Court of

10   the County of Orange. A true and correct copy of this notice form is attached hereto as Exhibit C

11   (without attachments).

12            WHEREFORE, Defendant Pacific Investment Management Company LLC respectfully

13   requests that this action now pending in the Superior Court of California, County of Orange, be

14   removed to this Court, and that further proceedings in this action be conducted in this Court as

15   provided by law.

16
      Dated: September 17, 2020                           Respectfully Submitted,
17
18                                                        By: /s/ Jennifer Steeve
                                                          ________________________________
19                                                        Jennifer Steeve
                                                          Riley Safer Holmes & Cancila LLP
20                                                        Attorneys for Pacific Investment Management
                                                          Company LLC
21
22
23
24   4852-6358-0363, v. 1

25
26
27
28
                                                       -4-
                      DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY LLC’S
                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01777-CJC-JDE Document 1 Filed 09/17/20 Page 5 of 5 Page ID #:5


                                  PROOF OF SERVICE
 1
 2 STATE OF CALIFORNIA, COUNTY OF ORANGE
 3        I am employed in the County of Orange, State of California. I am over the age
   of 18 and not a party to the within action. My business address is: 100 Spectrum
 4 Center Drive, Suite 440, Irvine, CA 92618.
          On September 17, 2020, I caused the foregoing document(s) described as:
 5
 6
     DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §
     1441(c) (FEDERAL QUESTION) to be served on all interested parties in this
 7   action as follows:
 8     Thomas J. Smithson, P02371          Plaintiff Pro Per
       Mule Creek State Prison
 9     P.O. Box 409090
10     Ione, CA 95640

11    Sylvie P. Snyder, Esq.                        Attorneys for Defendant R.
12    Dept. of Justice, Office of the Attorney      Diaz/California Dept. of
      General                                       Corrections and Rehabilitation
13    600 W. Broadway, Suite 1800                   Phone: 619-738-9553
14    San Diego, CA 92101                           Email: Sylvie.Snyder@doj.ca.gov

15
              BY MAIL - As follows: I am “readily familiar” with the firm’s practice of
16 collection and processing correspondence for mailing. Under that practice it would
   be deposited with U.S. Postal Service on that same day with postage thereon fully
17 prepaid at Irvine, California in the ordinary course of business. I am aware that on
   motion of the party served, service is presumed invalid if postal cancellation date or
18 postage meter date is more than one day after date of deposit for mailing in affidavit.
19
              FEDERAL - I declare that I am employed in the office of a member of the
20 bar of this Court at whose direction the service was made.
          Executed on September 17, 2020, at Irvine, California.
21
22
23                                         Jennifer Steeve
24
25
26
27
28


                                                                         PROOF OF SERVICE
